Citation Nr: 0919498	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  97-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
anatomical loss of the left eye.

2.  Entitlement to an effective date earlier than April 25, 
1995, for the grant of service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) prior to March 20, 2004.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
May 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction of this appeal has been transferred to the RO in 
San Diego, California.

In June 1997, the Veteran testified during a hearing before 
RO personnel: a transcript of that hearing is associated with 
the claims file.

In March 2001, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.

In a September 2004 decision, the Board denied an increased 
rating for anatomical loss of the left eye, an effective date 
earlier than January 12, 1999, for the assignment of service 
connection for PTSD, and entitlement to TDIU prior to March 
20, 2004.

The appellant appealed the Board's September 2004 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In a memorandum decision of January 2007, the Court 
vacated the Board's decision and remanded the matter.

In December 2007, the Board remanded these matters to the RO 
for additional development.  After completing the requested 
actions, the RO granted a higher 50 percent rating for 
anatomical loss of the left eye and granted an earlier April 
25, 1995 effective date for the grant of service connection 
for PTSD.  The RO continued the denial of a TDIU prior to 
March 20, 2004 (as reflected in a September 2008 SSOC).  
These matters have been returned to the Board for further 
appellate consideration. 

Although a higher rating for the Veteran's service-connected 
anatomical loss of the left eye has been assigned, because 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the claim for higher rating remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the course of the current appeal, the RO increased the 
Veteran's rating for his service-connected PTSD from 50 to 
100 percent, effective March 20, 2004; this had the effect of 
rendering moot the also then pending issue of entitlement to 
a total rating based on individual unemployability (TDIU) for 
the period beginning March 20, 2004.  Thus the issue of 
entitlement to TDIU has been recharacterized accordingly as 
shown on the title page of this decision.

The claim for a TDIU prior to March 20, 2004, will be 
considered within the Remand section of this document below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The Veteran has anatomical loss of his left eye, but he 
has not been shown to have 20/50 corrected distant vision or 
worse in his right eye; however, the Veteran is compensated 
an additional 10 percent since an artificial eye can not be 
worn. 

3.  A March 1973 rating decision denied the Veteran's claim 
for service connection for a nervous disorder; the Veteran 
was notified of the RO's determination, he did not perfect an 
appeal, and the decision became final. 

4.  On April 25, 1995, the RO received a statement from the 
Veteran which it accepted as a request to reopen his 
previously denied claim for service connection for a 
psychiatric disorder.  On July 7, 1995, the RO received the 
Veteran's claim for service connection for PTSD.  

5.  A January 12, 1999 private psychological report reflects 
that the Veteran was diagnosed with PTSD related to service. 

6.  By a September 1999 rating decision, the RO granted 
service connection for PTSD, effective January 12, 1999.
 
7.  In a September 2008 decision, the San Diego RO found that 
the Veteran had continuously prosecuted his claim since the 
April 1995 submission of his statement requesting a 
psychological evaluation and when considering an April 2008 
VA examiner's opinion that it was more likely than not that 
the Veteran's previously diagnosed psychiatric disorders were 
related to his subsequently diagnosed PTSD, an effective date 
of April 25, 1995 for the grant of service connection for 
PTSD was warranted. 

8.  Prior to April 25, 1995, there was no pending claim, 
formal or informal, pursuant to which service connection for 
PTSD could have been granted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
anatomical loss of the left eye have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 
4.75, 4.84a, Diagnostic Code 6066, Note 6 (2008).

2.  The claim for an effective date earlier than April 25, 
1995, for the grant of service connection for PTSD, is 
without legal merit.  38 U.S.C.A. § 5110  (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008), includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended, at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

With regard to the claim for an earlier effective date for 
the grant of service connection for PTSD, the July 2000 
statement of the case (SOC) included citation to the 
provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for grants of service 
connection.   In addition, the Veteran and his attorney has 
been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date for the grant of service connection for PTSD.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the Veteran..  As explained below, 
the claim for an earlier effective date lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to this claim.  See Mason v. 
Principi¸16 Vet. App. 129, 132 (2002). 

In regards to the claim for a higher rating for anatomical 
loss of the left eye, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  See 
Vazquez-Flores, 22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In February 2003, September 2003, and May 2008 post-rating 
letters, the RO provided notice to the Veteran regarding the 
information and evidence needed to substantiate his claim for 
an increased rating for anatomical loss of the left eye, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and the need for the Veteran to advise VA of , and to 
submit, any further evidence that is relevant to the claim. 
The May 2008 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate a claim for an increased rating consistent with 
Dingess/Hartman and Vazquez-Flores (cited to above).
 
Following the issuance of each notice described above, the 
Veteran and his attorney were afforded further opportunities 
to present pertinent information and/or evidence to the 
matter for a higher rating on appeal before the RO 
readjudicated the claim (as reflected in a May 2004 and an 
August 2008 supplemental statements of the case (SSOCs), the 
later was issued in December 2008).  Hence, the Veteran is 
not shown to be prejudiced by any deficiency in timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA medical records, private medical records, and 
the reports of VA eye examinations.  Also of record are 
various written statements provided by the Veteran, and his 
attorney, on his behalf, are associated with the claims file.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence. There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal. 
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran is currently rated at 40 percent for anatomical 
loss of the left eye under 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6066 (2008).  As discussed below, an additional 10 
percent rating has been assigned due to an inability to wear 
a prosthetic eye.

Under that DC 6066, a 40 percent rating is warranted where 
there is an anatomical loss of the eye and visual acuity in 
the other eye is 20/40 or better.  Higher ratings are 
assigned for greater loss of vision.  In this regard, a 50 
percent  rating is assigned when visual acuity is 20/50 in 
the other eye. See 38 C.F.R. § 4.84, DC 6065 (2008).  Visual 
acuity is rated based on the best distant vision obtainable 
after correction by glasses.  38 C.F.R. § 4.75.  

Note 6 also provides that an additional 10 percent rating is 
assigned where an artificial eye cannot be worn.  See 38 
C.F.R. § 4.84a, Diagnostic Code 6066, Note 6 (2008).

A March 2004 VA eye examination report reflects that the 
examiner noted that in June 2003 the Veteran's visual acuity 
in the right eye was 20/40.  At present, without glasses 
correction, the Veteran was 20/30 in his right eye and with 
glasses correction he was 20/15 in his right eye.  The VA 
examiner opined that the Veteran was not any more disabled 
from the loss of his left eye now, than he was at the time it 
happened.  In fact, following a cataract removal in the right 
eye, the Veteran's overall visual function is actually better 
now than at the time that he lost his left eye assuming that 
he was minus 4.75 correction in the right at that time.  The 
diagnosis was mild refractive error of the right eye, but 
with excellent visual acuity potential.  

The Board remanded this matter in December 2007 to afford the 
Veteran a VA eye examination.  An April 2008 QTC eye 
examination report shows that visual acuity examination 
revealed uncorrected far and near vision on the right of 
20/20.  In addition, the VA examiner opined that the Veteran 
was not able to wear a left eye prosthesis at this time due 
to the long period of having not worn a conformer; this 
allowed shortening of the eyelids.  Surgery would be 
necessary in order to prepare the lids and orbit to fit a 
conformer/prosthetic at this point.  

In a September 2008 rating decision, the RO assigned an 
additional 10 percent rating to be added to the current 40 
percent rating because an artificial left eye could not be 
worn.  Thus, pursuant to DC 6066, Note 6, the RO granted a 50 
percent disability rating for the Veteran's service-connected 
anatomical loss of the left eye.
 
In considering the evidence of record, in light of the above 
legal authority, the Board finds that the Veteran is not 
entitled to a rating in excess of 50 percent for his 
anatomical loss of the left eye.  The medical evidence does 
not show him to have an anatomical loss of the left eye with 
visual acuity of 20/50 or worse in the right eye.  In fact, 
the March 2004 VA examination found the Veteran's to have 
20/30 visual acuity without correction and 20/15 with 
correction, and the April 2008 VA examination found the 
Veteran's right eye to have uncorrected far and near vision 
of 20/20.  As such, he has not been shown to have met the 
criteria for a rating in excess of 40 percent under DC 6066.  
However, as noted above, the Veteran has been compensated an 
additional 10 percent consistent with the April 2008 VA 
examination report finding that the Veteran is unable to wear 
a left eye prosthesis without surgery.  See DC 6066, Note 6. 

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a rating in 
excess of 50 percent for anatomical loss of the right eye, 
and there is no basis for staged rating, pursuant to Hart.  
In reaching this decision, the Board has  considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not applicable in the instant matter.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Date

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service  
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2008).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400(q)(1)(ii) (2008).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.151(a) 
(2008).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be  
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).

Upon receipt of an informal claim, if a formal claim has not  
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2008).

In this case, the Veteran seeks an award of service 
connection for PTSD prior to April 25, 1995, the effective 
date assigned by a DRO based on the date of receipt of a 
statement from the Veteran requesting a psychological 
evaluation, which was followed by a specific request for 
service connection for PTSD in July 1995.  He contends that a 
November 1986 VA examination report noting the Veteran's 
report of having a nervous condition and his symptoms 
constituted an informal claim to reopen his previously 
disallowed claim for compensation for a psychiatric disorder, 
and that the effective date should go back to November 1986.  
However, the Board finds no legal basis for the assignment of 
an effective date for the award of service connection for 
PTSD prior to April 25, 1995.

A review of the record reveals that the Veteran first filed a 
claim for service connection for an acquired psychiatric 
disorder (nervous disorder) in August 1968. He was notified 
by rating action dated in September 1968 that his claim had 
been denied, but did not file a timely appeal and this 
determination became final.  See 38 C.F.R. § 20.1103 (2008).

The Veteran attempted to reopen his claim for service 
connection for a nervous disorder in February 1973.  A March 
1973 rating decision denied service connection for a nervous 
condition.  The Veteran filed a notice of disagreement with 
this decision in April 1973 but did not ultimately submit a 
substantive appeal.  Hence, the RO's March 1973 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2008).  The Board 
notes that there has been no argument that there was clear 
and unmistakable error in the prior March 1973 rating 
decision.  

The Board also points out that although the Veteran filed a 
claim in October 1986 for additional VA compensation for 
physical disabilities, which he clearly outlined in a VA Form 
21-4138, he did not suggest that he was seeking VA benefits 
for a psychological disorder.  In addition, the cover sheet 
from the Veteran's representative at that time specifically 
states that the Veteran was submitted a claim for 
consideration of service connection for shell fragment wounds 
of the scrotum and an increased evaluation for service 
connection for shell fragment wounds of the right index 
finger.  The claim was silent for any indication that service 
connection for a psychological disorder or for PTSD was being 
sought by the Veteran at that time.  

The Veteran underwent a VA examination in November 1986, at 
which time the Veteran reported a history of a nervous 
condition, and present complaints of psychological symptoms 
and complaints pertaining to his scrotum area, right index 
finger, left thigh, and both eyes.  On physical examination, 
the VA examiner noted that this was a limited examination 
concerning the Veteran's surgical problems.  The impressions 
noted pertained to physical disabilities for which the 
Veteran had claimed in his October 1986 VA Form 21-4138.  
However, there is no indication in the November 1986 VA 
examination report that the Veteran expressed an intent or 
specifically stated that he was seeking to reopen his claim 
for service connection for a psychiatric disorder.

The Board finds that the next document received from the 
Veteran that indicated he was seeking VA benefits for a 
psychological disorder was received by the RO on April 25, 
1995.  In this regard, on April 25, 1995, the Veteran 
submitted a VA Form 21-4138 requesting reevaluation of his 
service-connected disabilities and he also requested a 
psychological evaluation.

Thereafter, on July 5, 1995, the RO received an additional VA 
Form 21-4138 in which the Veteran specifically requested 
entitlement to service connection for PTSD. 

In January 1996, the VA was afforded a VA PTSD examination.  
The report reflects that the Veteran was interviewed and his 
report of his psychological history was recorded.  At that 
time a neurological examination and subsequent board 
examination by three psychiatrists was requested in order to 
arrive at a final diagnosis. 

A March 1996 VA neuropsychological examination report 
reflects that the examiner's clinical impression was 
cognitive disorder, not otherwise specified due to a 
combination of prolonged alcohol abuse and repeated mild head 
trauma, with behavioral disturbance.  

A September 1996 VA PTSD examination report reflects that a 
board of psychiatrists reviewed the claims file, to include 
the January 1996 VA PTSD examination report and the March 
1996 VA neuropsychological examination report.  The diagnosis 
was organic amnesic syndrome, substance use disorder, alcohol 
dependent in alleged remission, and borderline personality 
disorder.  Their opinion was that it was very difficult to be 
specific about the origin of the Veteran's symptoms. They 
opined that the most probable cause of the Veteran's present 
condition was a combination of repeated blows to the head 
after being involved in multiple fights and the alcohol 
intake which was very strong during a number of years.  They 
noted the Veteran's military combat history, and found that 
the Veteran gave no indication of being affected or 
traumatized by incidents in Vietnam, so they could not 
actually consider those events as stressors.

In a November 1996 rating decision, the RO denied service 
connection for PTSD on the basis that there was no confirmed 
diagnosis of PTSD and also finding that currently diagnosed 
psychiatric disorders were not related to service.  The 
Veteran perfected his appeal in February 1997.

The Veteran submitted a January 12, 1999 psychological 
evaluation from E. J. B., Ph.D., which shows a diagnosis of 
PTSD, and the record indicates that the Veteran's PTSD 
symptoms were related to his exposure to traumatic events 
during combat in Vietnam.  

Based on such findings, service connection for PTSD was 
granted by rating action dated in September 1999, effective 
from January 12, 1999.

An April 2008 QTC examination report reflects that the 
examiner opined that it was more likely than not that the 
Veteran's previously diagnosed psychiatric disorders, to 
include drinking heavily in the past to self-medicate his 
PTSD symptoms, which resulted in symptoms and signs that were 
interpreted as schizoprheniform disorder and borderline 
personality disorder, were related to the Veteran's 
subsequently diagnosed PTSD.  

In a September 2008 rating decision, the RO/AMC granted an 
earlier effective date of April 25, 1995 for the grant of 
service connection for PTSD on the basis of the Veteran's 
continued prosecution of the claim since his submission in 
April 1995 and consistent with the April 2008 examiner's 
opinion.

The Board has thoroughly reviewed the evidence of record to 
see if the Veteran filed a claim, an informal claim, or 
expressed a written intent to file a claim for service 
connection for a psychiatric disability and/or PTSD prior to 
April 25, 1995, and finds nothing in the record to support 
such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 (2008).  
While the Board is aware of an August 1986 VA examination 
report noting the Veteran's report of a nervous condition and 
related symptoms, the Veteran made no mention of an intent to 
file a claim for service connection for a psychiatric 
disorder or for PTSD in either of  these medical records.  
Id.  With regards to VA medical records, the Board points out 
that according to the Court, 38 C.F.R. § 3.157 only applies 
to a defined group of claims. See Sears v. Principi, 16 Vet. 
App. 244, 249 (2002) (section 3.157 applies to a defined 
group of claims, i.e., as to disability compensation, those 
claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the Veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
v. Lalonde v. West, 12 Vet. App. 377 (1999)(where appellant 
had not been granted service connection, mere receipt of 
medical records could not be construed as informal claim). 
Merely seeking treatment, does not establish a claim, to 
include an informal claim, for service connection.  Moreover, 
there was no finding of PTSD at that time.  Thus, any prior 
VA medical records or VA examination reports are not 
interpreted as an informal claim.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date earlier 
than April 25, 1995, for the grant of service connection for 
PTSD.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.157, 
3.400. 
In this case, the first document that can liberally be 
construed as a claim for the benefit sought was filed on 
April 25, 1995.  As such, there is no legal basis for 
granting service connection for PTSD prior to this date.  
Rather, the governing legal authority makes clear that, under 
these circumstances, the effective date can be no earlier 
than that assigned, and the Board is bound by such authority.  
See 38 U.S.C.A. § 5110(a), 7104(c) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i), 20.101(a) (2008).  As there is no legal basis 
for assignment of any earlier effective date for the award of 
service connection for PTSD, the Board finds that the claim 
for an earlier effective date must be denied.  Where, as 
here, the law is dispositive of the claim, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v.  
Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

An effective date earlier than April 25, 1995, for the grant 
of service connection for PTSD, is denied.

A rating in excess of 50 percent for anatomical loss of the 
left eye is denied.


REMAND

In April 2000, the Veteran submitted a claim for a TDIU in 
which he indicated that he was totally disabled and unable to 
work as a result of his service-connected disabilities.  The 
record suggests that appellant has had difficulty maintaining 
consistent employment for many years.  He has variously been 
employed, but reports not keeping a particular job for an 
extended period.  He has been involved with teaching martial 
arts and volunteering for a political organization.  The 
Veteran has reported that he completed two years of a college 
education.  

The applicable law provides that a TDIU may be assigned where 
the claimant is deemed to be unable to secure and maintain 
substantially gainful employment as the result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to at least 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2008).

The Veteran's service-connected disabilities prior to March 
20, 2004 include the following: PTSD, rated as 50 percent 
disabling prior to March 20, 2004, residuals of a gunshot 
wound to the left leg, anatomical loss of the left eye, rated 
as 50 percent disabling, fragment wound of the left anterior 
thigh with decreased sensation, rated as 10 percent 
disabling, fragment wound of the right index finger, rated as 
10 percent disabling, residuals of fragment wound right face, 
rated as noncompensable, and residuals of fragment wound of 
scrotum, rated as noncompensable.  The RO assigned a combined 
disability evaluation of 80 percent, effective April 25, 1995 
to March 20, 2004, for these service-connected disabilities.  
As otherwise noted herein, this is a result of recent rating 
action.  Thus, the Veteran meets the percentage requirements 
of 38 C.F.R. § 4.16(a) (2008).  The remaining question, then, 
is whether the Veteran's service-connected disability(ies) 
render him  unemployable for the period prior to March 20, 
2004.  

As noted above, evidence suggests a variety of employment 
over the years.  However, the medical evidence of record is 
inadequate to determine if the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities for the period prior to 
March 20, 2004.  It is noted in a March 2004 examination that 
he was not thought unemployable due to his PTSD.  Therefore, 
the Board finds that a review of the records by medical 
providers for the earlier time is indicated resolve the claim 
for a TDIU.  See  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Prior to arranging for the records review, the AMC/RO should 
obtain and associate with the claims file all outstanding VA 
records.  The claims file currently includes outpatient 
treatment records from the Gainesville, Florida VA medical 
center (VAMC), dated through April 2003.  In addition, a 
letter dated in October 2006 reflects that the Veteran had 
relocated to the jurisdiction of the VARO in San Diego, 
California; however, the Veteran has not identified if he has 
received treatment at a VAMC in California.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Hence, the RO must obtain all outstanding 
medical records from the Gainesville, Florida VAMC, dated 
from April 2003 to the present.  The Veteran should also be 
requested to identify treatment received at VAMCs in 
California, and the RO/AMC should obtain from those 
facilities all outstanding treatment records. 

To ensure that all due process requirements are met, and that 
the record before the examiner is complete,  the AMC/RO 
should give the Veteran another opportunity to  provide 
information and/or evidence pertinent to the claim for a TDIU 
on appeal not yet associated with the claims file.  



Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Gainesville VAMC all outstanding medical 
records from April 2003 to the present as 
well as all outstanding medical records 
from VAMCs in California identified by the 
Veteran. The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO/AMC should send to the Veteran 
and his attorney a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence, to include non-VA 
medical records, pertinent to the claim 
for a TDIU.  

The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit, to specifically 
include notice of the requirements for 
establishing a TDIU.

3.  The appellant's claims files, 
together with any records obtained 
pursuant to the above should be forwarded 
to a board of two (2) physicians with 
appropriate expertise to determine the 
impact of the Veteran's service-connected 
disabilities on his employability.  The 
physicians should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the Veteran's 
service-connected disabilities have 
rendered him unable to maintain any form 
of substantially gainful employment 
consistent with his education and 
industrial background prior to March 20, 
2004.  If age or other non-service 
connected disorders are the reason for 
unemployability, that too should be 
noted.

4.  Thereafter, the RO/AMC should 
readjudicate the claim for a TDIU in 
light of all pertinent evidence and legal 
authority. If the benefit sought on 
appeal remains denied, the Veteran and 
his attorney should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


